Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on July 19, 2022. Claims 1-9 are pending. 

Response to Arguments
Applicant's arguments filed on July 19, 2022 have been fully considered but they are not persuasive. 

Regarding 112(f), applicant argues that the amended claim 1 now more clearly avoid any invocation of 35 U.S.C. 112(f). 

Applicant argument is not persuasive. The amended claim recited “configured to”, provided it is clear that the claim element is reciting a function. Therefore, claims are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Regarding art rejection, applicant argues a database generator configured to generate a database for at least one major component and system of a railway vehicle by normally distributing only the summarized sensing values of a plurality of continuous first periods accumulated for a second period composed of the plurality of continuous first periods.

Applicant argument is not persuasive. The cited prior art Ezawa teaches a database generator configure to generate a database for at least one major component and system of a railway vehicle by normally distributing only the summarized sensing values of a plurality of continuous first periods (paragraphs [0028], [0031]: The vehicle DB 1 stores vehicle data of one or more railroad vehicles. The railroad vehicle here refers to a train in which one or more vehicles are connected, wherein the sensor data transmitted in such a manner is stored in the vehicle DB 1 as vehicle data. Though not shown in the FIG. 1, the diagnostic device relating to the present embodiment may include a communication device for receiving the sensor data transmitted from the railroad vehicle). Ezawa does not disclose but the reference Im teaches sensing values of a plurality of continuous first periods accumulated for a second period composed of the plurality of continuous first periods (paragraph [0084]:  comparing the database built during the first predetermined period with the database built during the second predetermined period). Hence, applicant argument is not persuasive. 

Examiner’s note: To expedite the prosecution, applicant is encouraged to call examiner if they have any concern regarding this rejection.

Claim Objections
The objection regarding claim 8 has been withdrawn in the view of claim amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

Claims 1-9 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as it explicitly or implicitly recited "configured to", provided it is clear that the claim element is reciting a function. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ezawa (U.S. Patent Publication No. 20170178426), hereinafter Ezawa, in view of Im (U.S. Patent Publication No. 20160154406), hereinafter Im.

Regarding claim 1, Ezawa discloses A railway vehicle major component and system diagnosis apparatus (in paragraph 0024, Ezawa details a “abnormality diagnostic device,” which is “based on a model generated from sensor data of a diagnostic object in a railroad.”) comprising: 
a railway vehicle state summarizer configure to a feature value for at least one major component and system of a railway vehicle by summarizing sensing values collected through a plurality of sensors for a first period as a multi-dimensional railway vehicle parameter (further in paragraph 0024, Ezawa states that this “diagnostic device” generates a model based on “sensor data to be utilized in a diagnosis of the diagnostic object” and diagnoses abnormalities based on this sensor data, equivalent to feature values. This device, with its components, is considered equivalent to a railroad state summarizer. As described in paragraph 0028, this sensor data may come from several “railroad vehicles” each of which “includes one or more sensors that measure a state of each device provided in the railroad vehicle,” equivalent to a plurality of sensors. Furthermore, in paragraph 0069, Ezawa specifies that an “extractor 7 extracts the vehicle data of the diagnostic period satisfying the acquired data selection conditions from the vehicle DB 1.” This “vehicle data” is described in paragraph 0033 to be “time-sequential data including one or more pieces of the sensor data” and is thus considered equivalent to a multi-dimensional railway vehicle parameter. This “diagnostic device,” along with the “extractor 7” component, is considered to be equivalent to the applicant’s state summarizer as described in paragraph 0054 of the specification, as this device performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for generating and summarizing feature values from sensors);
a database generator configure to generate a database for at least one major component and system of a railway vehicle by normally distributing only the summarized sensing values of a plurality of continuous first periods (paragraphs [0028], [0031]: The vehicle DB 1 stores vehicle data of one or more railroad vehicles. The railroad vehicle here refers to a train in which one or more vehicles are connected, wherein the sensor data transmitted in such a manner is stored in the vehicle DB 1 as vehicle data. Though not shown in the FIG. 1, the diagnostic device relating to the present embodiment may include a communication device for receiving the sensor data transmitted from the railroad vehicle); and 
a railway vehicle diagnosis performer configure to detect and precisely diagnose abnormal situations in at least one major component and system of a railway vehicle on the basis of the database for major components and systems (in paragraph 0074, Ezawa details an “abnormality diagnoser 9” that diagnoses the abnormality of a diagnostic data object extracted from vehicle data. This data is taken from a “vehicle DB (database)” described in paragraphs 0027 and 0028 that “stores vehicle data of one or more railroad vehicles,” equivalent to a database for major components and systems as detailed by the applicant. The aforementioned “diagnostic device,” along with the “abnormality diagnoser 9” component, is considered to be equivalent to the applicant’s diagnosis performer as described in paragraphs 0060-0061 of the specification, as this device performs the function claimed, is not excluded in applicant’s specification, and is the equivalent to a means for diagnosing abnormal situations);
wherein the railway vehicle state summarizer, the database generator, and the railway vehicle diagnosis performer are each implemented via at least one processor (paragraphs [0082]-[0082]: The processor 101 performs arithmetic processing based on data and programs inputted from the Individual devices (for example, the input device 102, the communication device 104, and the storage device 105) connected through the bus 106, and outputs arithmetic results and control signals to the individual devices (for example, the display device 103, the communication device 104, and the storage device 105) connected through the bus 106. Specifically, the processor 101 executes an OS (operating system) of the computer 100 and an abnormality diagnostic program or the like, and controls the individual devices configuring the computer 100).
However, Ezawa does not disclose but Im teaches sensing values of a plurality of continuous first periods accumulated for a second period composed of the plurality of continuous first periods (paragraph [0084]:  comparing the database built during the first predetermined period with the database built during the second predetermined period).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ezawa (directed to a railway diagnosis performer and state summarizer) and Im (directed to a database generator for vehicle data) and arrived at a railway diagnostic device for generating a database for the detection of abnormalities.  A person of ordinary skill in the database field would be motivated to make such a combination to “to improve diagnosis reliability of the monitoring system” (Im paragraph 0039). 

Regarding claim 2, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further discloses wherein the railway vehicle state summarizer determine the first period to include sensing values for all of the plurality of sensors on the basis of a sensing cycle of each of the plurality of sensors (in paragraph 0040-0041, Ezawa describes that the aforementioned abnormality diagnostic device consists of a “learner 2” that learns a selection condition based on a “learning item.” An embodiment of this learning item is specified as a “a time range (a time period, a day of the week, a month and a season or the like).” In paragraph 0043, Ezawa explains that based on this time range, the “learner 2 divides the vehicle data into each time period of the measurement date and time.” This division of vehicle data is considered equivalent to a basis of sensing cycles, as this vehicle data is defined in paragraph 0033 to include sensor data outputted by sensors on each railroad vehicle).

Regarding claim 3, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further discloses wherein the railway vehicle state summarizer grade sensing values in accordance with level sections defined in advance for the plurality of sensors (in paragraph 0071-0072, Ezawa details that the diagnostic device includes a “diagnostic model” that “a relation between the sensor data and the presence/absence or degree of the abnormality of the diagnostic object.” This presence/absence of abnormality is considered a grade based on level sections, as specified in paragraph 0072. To detect this presence/absence, the model “compares statistics (an average value, a maximum value, a minimum value, and a standard deviation or the like) of the object data and a predetermined threshold, and outputs a diagnostic result according to a comparison result can be considered.” This comparison of level sections (the average, maximum, minimum, and standard deviation) to a threshold is considered equivalent to grading of sensor data).
However, Ezawa does not disclose and then summarizes the sensing values as the multi-dimensional railway vehicle parameter. Ezawa discusses grading sensing values based on levels, but does not discuss the summarizing of signals into a multi-dimensional parameter.
However, in the same field of endeavor, Im discloses and then summarizes the sensing values as the multi-dimensional railway vehicle parameter (in paragraph 0083, Im details a “monitoring method” that includes “setting a warning or alarm signal of an n-dimensionally (n≧3, and is an integer) classified form in which a warning or alarm is required based on data of the database classified and built in the normal condition during a predetermined period.” This “n-dimensionally classified form” that is a result of classifying “n-dimensional parameters,” which consist of “analysis values and the frequencies of the measured signals,” is considered equivalent to a multi-dimensional railway vehicle parameter generated from sensing values).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ezawa (directed to a railway diagnosis performer and state summarizer) and Im (directed to a database generator for vehicle data) and arrived at a railway diagnostic device for generating a database for the detection of abnormalities.  A person of ordinary skill in the database field would be motivated to make such a combination to “to improve diagnosis reliability of the monitoring system” (Im paragraph 0039). 

Regarding claim 4, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further discloses wherein the database generator calculates distribution in a 2D coordinate system for a plurality of feature values and plurality of class levels by classifying each feature values of the plurality of feature values into one class level of the plurality of class levels (in paragraph 0107 and FIG. 15, Ezawa details a “diagnostic result screen” that displays “history data of the measured value of the object data (door opening time) stored in the vehicle DB 1, a current value (door opening time general coefficient) of the object data, a normal range of the object data, and the value (abnormality probability) indicating the degree of the abnormality of the diagnostic object are displayed.” As seen in the “waveform display” of FIG. 15, this “object data” is represented in a 2D coordinate system classified into values within a “normal range” with every value outside that range considered “abnormal.” This screen is a result of the output of a diagnoser 9, which, as detailed in paragraph 0071, utilizes a “diagnostic model” from which relations between sensor data and abnormalities are “made into a model” and “stored in the diagnostic model DB 8” beforehand. This diagnoser in conjunction with the “diagnostic model DB 8” is considered equivalent to a database generator).

Regarding claim 5, as stated above, Ezawa in view of Im disclose the apparatus of claim 4. Ezawa further discloses wherein the database generator sequentially classify multi-dimensional railway vehicle parameters of the plurality of feature values in accordance with a classification order, thereby finally classifying the plurality of feature values into one class level of the plurality of class levels (as seen in the “waveform display” of FIG. 15, a sequence of 2D values are classified into “normal” and “abnormal” values. These values are considered multi-dimensional, as there is a time component (the x value) and a door opening component (the y value). The classification order of these values consists of a plurality of levels, embodied by “normal” and “abnormal.” This distribution of values are a result of the output of a diagnoser 9, which, as detailed in paragraph 0071, utilizes a “diagnostic model” from which relations between sensor data and abnormalities are “made into a model” and “stored in the diagnostic model DB 8” beforehand. This diagnoser in conjunction with the “diagnostic model DB 8” is considered equivalent to a database generator).

Regarding claim 6, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further details wherein the railway vehicle diagnosis performer determines a normal range by applying detection references defined step by step respectively for the at least one major component and system of a railway vehicle (in paragraph 0061, applicant defines detection references to be “to references that enable determining whether the operations of specific major components and system are abnormal through comparison with information stored in a database . . .” Based on this definition Ezawa, in paragraph 0072 discloses the comparison of “statistics” such as an “average value, a maximum value, a minimum value . . ,” equivalent to detection references, to a threshold to determine abnormality. This “object data” is deemed equivalent to a major component and system of a railway vehicle, as it is defined to paragraph 0037-00388, as sensor data of a diagnostic object, an embodiment of which is the “brake of the railroad vehicle.” In the “waveform display” of FIG. 15, Ezawa details the determining of a “normal range” as a result of this determination of abnormalities. This screen is an output of a “diagnoser 9” detailed in paragraphs 0101-0104, equivalent to a diagnosis performer.).

Regarding claim 8, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further discloses wherein the railway vehicle diagnosis performer performs real-time sampling with intervals shorter than the interval of the first period for major components and systems of a railway vehicle from which an abnormal situation has been detected (in paragraph 0107 and the “waveform display” of FIG. 15, Ezawa details the output of a “diagnoser 9” of paragraph 0103 which outputs a “current value” of object data corresponding to the current time, equivalent to real time. This data is the object data of a diagnostic object that Ezawa details in paragraph 0064, to be data from a “diagnostic period,” which “is a period of the measurement date and time of the object data to be utilized for a diagnosis” which is “utilized by the abnormality diagnoser 9.” This diagnostic period is considered equivalent to a first period. In the example given in paragraph 0063, of the periods of “5:00 to 7:00,” “11:00 to 13:00,” and “13:00 to 15:00,” this period consists of intervals as detailed by the applicant. Paragraph 0068 and FIG. 9 display that these intervals, called “data selection conditions,” can be adjusted. In the example shown, the intervals are adjusted from 3 hours to one hour).
and perform precise diagnosis on the basis of feature values generated through the sampling (in paragraph 0069, Ezawa specifies that a data extractor extracts vehicle data according to the “selection condition” detailed above, and in paragraph 0074, a “diagnoser 9,” “diagnoses the abnormality of the diagnostic object based on the vehicle data extracted by the extractor 7”).

Regarding claim 9, as stated above, Ezawa in view of Im disclose the apparatus of claim 1. Ezawa further discloses wherein the second preriod corresponds to a time period defined by the plurality of continuous first periods (paragraph [0041]).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ezawa in view of Im and in further view of Kawanabe (JP Patent Publication No. 2012100434), hereinafter Kawanabe.


Regarding claim 7, as stated above, Ezawa in view of Im disclose the apparatus of claim 6. Ezawa further discloses wherein the railway vehicle diagnosis performer perform real-time sampling with intervals of the first period for the at least one major component and system of a railway vehicle (in paragraph 0107 and the “waveform display” of FIG. 15, Ezawa details the output of a “diagnoser 9” of paragraph 0103 which outputs a “current value” of object data corresponding to the current time, equivalent to real time. This data is the object data of a diagnostic object that Ezawa details in paragraph 0064, to be data from a “diagnostic period,” which “is a period of the measurement date and time of the object data to be utilized for a diagnosis” which is “utilized by the abnormality diagnoser 9.” This diagnostic period is considered equivalent to a first period. In the example given in paragraph 0063, of the periods of “5:00 to 7:00,” “11:00 to 13:00,” and “13:00 to 15:00,” this period consists of intervals as detailed by the applicant).	However, Ezawa in view of Im do not disclose and when a feature value generated through the sampling is out of the normal range and is continuously repeated by a reference number of times, detect the generated feature value it as an abnormal situation. Ezawa discusses considered data abnormal when outside of a certain range, but does not discuss the data being out of range for a reference number of times.
However, in the same field of endeavor, Kawanabe discloses and when a feature value generated through the sampling is out of the normal range and is continuously repeated by a reference number of times, the railway vehicle diagnosis performer detects it as an abnormal situation (on page 6, paragraph 2, as part of a larger railway vehicle diagnosis system, Kawanabe discloses a “calculation unit” in conjunction with an “MPU” (a microprocessor), equivalent to a diagnosis performer, that determines vehicle behavior based on “measurement values” of “sensor units 2a and 2b.” Kawanabe states that only when these sensors “determine ‘abnormal’ for a certain period of time” does the system judge the state as abnormal. These measurement values over a certain period of time is considered equivalent to continuously repeated for a reference number of times as detailed by the applicant).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Ezawa (directed to a railway diagnosis performer and state summarizer), Im (directed to a database generator for vehicle data), and Kawanabe (directed to diagnosing sensors as abnormal after a certain period of time) and arrived at a railway diagnostic device for generating a database for the detection of abnormalities for a certain period of time.  A person of ordinary skill in the database field would be motivated to make such a combination to “diagnose the deterioration of a vehicle timely by increasing the frequency of inspection considerably, therefore, it can improve the safety more” (Kawanabe abstract).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD I UDDIN/Primary Examiner, Art Unit 2169